ACCEPTED
                                                                                                      06-14-00138-CR
                                                                                            SIXTH COURT OF APPEALS
                                                                                                 TEXARKANA, TEXAS
                                                                                               12/31/2014 12:18:13 PM
                                                                                                      DEBBIE AUTREY
                                                                                                               CLERK

                                      NO. 06-14-00138-CR


JAMIE LEE BLEDSOE,                               §            IN THE SIXTH       FILED IN
                                                                          6th COURT OF APPEALS
                                                                            TEXARKANA, TEXAS
VS.                                              §            COURT     OF1/8/2015
                                                                           APPEALS 1:13:00 PM
                                                                              DEBBIE AUTREY
                                                                                  Clerk
THE STATE OF TEXAS                               §            TEXARKANA, TEXAS


               MOTION TO WITHDRAW AS APPELLANT’S ATTORNEY

TO THE HONORABLE COURT OF APPEALS:

       NOW COMES Movant EBB B. MOBLEY, appointed attorney of record for JAMIE LEE

BLEDSOE, Appellant herein , and files this Motion to Withdraw as Appellant’s Attorney, and in

support thereof would show the Court as follows:

                                                 §

       Movant was appointed as stand by counsel to represent Appellant JAMIE LEE BLEDSOE

prior to a hearing in the trial court on the defendant’s Motion For New Trial. The motion was

denied. Movant perfected appeal to this Court by timely filing a docketing statement, designation

of record, CR-230, notice letter to the trial court reporter, CR-221, and notice of appeal, CR-226.

               .

                                                 §

       On review of the Clerk’s Record and the Reporter’s Record, Movant has concluded that this

appeal is without merit and frivolous. Accordingly Movant has this day filed an Anders Brief

summarizing the record and possible issues that could be raised.

                                                 §

       Movant has provided JAMIE LEE BLEDSOE with a copy of this motion, the Anders Brief,

the Clerk’s Record and the Reporter’s Record, by United States mail return receipt requested.
       WHEREFORE, premises considered, Movant prays that his motion to withdraw be granted.



                                             Respectfully submitted,

                                             EBB B. MOBLEY
                                             Attorney at Law
                                             422 North Center Street-Lower Level
                                             P. O. Box 2309
                                             Longview, TX 75606
                                             Telephone: (903) 757-3331
                                             Facsimile: (903) 753-8289
                                             ebbmob@aol.com


                                             /s/ EBB B. MOBLEY
                                             EBB B. MOBLEY
                                             Attorney for Appellant
                                             State Bar License # 14238000



                                CERTIFICATE OF SERVICE
        A copy of this motion is being provided to Timothy T. Cariker, Assistant District Attorney,
200 West Houston, Suite 206, Marshall, Texas 75670, on the 31 day of December, 2014 by email
and to Jamie Lee Bledsoe, Inmate 1945574, Wynne Unit, 810 FM 2821, Huntsville, Texas 77349
by U.S. Mail.


                                             /s/ EBB B. MOBLEY
                                             EBB B. MOBLEY